DETAILED ACTION
	Applicant’s preliminary amendments to the claims, filed 12/15/2021, were received. Claims 2-4, 9, and 10-14 were amended. Claims 1 and 23-31 were cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 2 (Amended): please amend to read as “the support feed arranged as the cooperating pair” in lines 2-3.

Claim 3 (Amended): please amend to read as “the support feet arranged as the cooperating pair” in lines 2-3.

Claim 9 (Amended): please amend to read as:
 “support feet arranged as a cooperating pair” in lines 7-8;
of the carrying device” in line 11.

Claim 10 (Amended): please amend to read as “the main body of the carrying device” in lines 1-2.

Claim 12 (Amended): please amend to read as “wherein the main body of the carrying device comprises a first side and a second side” in lines 1-2.

Claim 13 (Amended) please amend as follows:
	“a same pipeline element” on Pg. 4, line 7;
	“the ceiling-mounted conveying mechanism” on Pg. 4, line 9;
“support feet arranged as a cooperating pair” on Pg. 4, line 11.

Claim 14 (Amended): please amend to read as:
 	“the ceiling-mounted conveying mechanism” in lines 7-8;
“support feet arranged as a cooperating pair” in line 9.

Claim 15 (Amended): please amend to read as “a horizontal plane” in line 3.

Claim 19 (Amended): please amend to read as follows:
	“as polymer constituents” in line 2;
group consisting of: i) epoxides, ii) acrylates, iii) styrene acrylates, iv) epoxy acrylates, v) isocyanates, urethanes, , and iv) a combination of two or more of i), ii) and iii)at least one of an isocyanate[,] and a urethane” in lines 2-11.

Claim 20 (Amended): please amend to read as:
“a polymer-based layer” in line 2;
 	“the at least one pipeline element” in line 3.

Claim 21 (Amended): please amend to read as:
 	“the at least one pipeline element” in line 2;
	“the carrying devices 

Claim 22 (Amended): please amend to read as 
“wherein the pipeline element is subjected to at least partial thermal after-treatment before the powder coating method method powder coating method powder coating method 
 the pipeline element provided for coating is electrostatically charged before and/or during the powder coating method 


Claim Interpretation (1)
Claim 19 recites a Markush group that is deemed acceptable since the members generic to specific compositions listed in the Markush group do not render the scope of the claim unclear. See MPEP 2173.05(h). 

Claim Interpretation (2)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim limitation “attachment section (which served for the attachment)” in claims 9, 13, and 14 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “section” coupled with functional language “attachment” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “section” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 9, 13, and 14 has/have been interpreted to cover “an aperture” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 00070, Drawings, Fig. 2). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1565, 19 USPQ2d 1111, 1118 (Fed. Cir. 1991)). See MPEP 2181(II)(A).


Claim limitation “ceiling-mounted conveying mechanism” in claims 9, 13, and 14 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism” coupled with functional language “conveying” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “mechanism” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 9, 13, and 14 has/have been interpreted to cover “an overhead conveyor” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 00065). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). See MPEP 2181(II)(A).




Reasons for Allowance
Claims 2-22 are allowed. The invention of independent claim 9 is drawn to a carrying device for receiving pipeline elements in a surface coating installation. The invention of independent claim 13 is drawn to a system for transporting at least one pipeline element within a surface coating installation. The invention of claim 14 is drawn to a method for producing a coated pipeline element of a fire extinguishing installation. Independent claims 9, 13, and 14 share all of the allowable subject matter as further explained below.
The cited prior art of record, whether alone or in combination, fail to teach or fairly suggest, in the context of independent claims 9, 13, and 14, an attachment section which is formed on the main body and which serves for the attachment of the carrying device to a ceiling-mounted conveying mechanism, and multiple cantilevers extending laterally from the main body, wherein on each cantilever, there is arranged a receptacle with support feet arranged as a cooperating pair and spaced apart from one another, wherein each of the support feet is configured to come into contact with one outer wall section of a pipeline element in order to hold the pipeline element between the support feet.
	Support for the allowable subject matter can be found in Figs. 1 and 2 of Applicant’s Drawings and the description thereof (Spec., para 00065-00070).

The Examiner agrees with the Written Opinion of the International Searching Authority (already of record, hereafter referred to as “Written Opinion”) for App. No. PCT/EP2019/067235 that it would not have been obvious to arrive at the inventions 
	As an initial matter, claims 9, 13 and 14 recite “multiple cantilevers extending laterally from the main body”. The term “cantilever” is a term that is generally recognized in the art to refer to a structure that is supported only at one end (see https://www.thefreedictionary.com/cantilever) (see MPEP 2111.01). The Written Opinion cites Koltse (US 2009194422, already of record) as teaching the limitation recited in claim 1 of the OEE application and the allowable subject matter recited in US claim 9. However, the rack bars 1 of Koltse do not correspond to “cantilever” structures since all of the rack bars 1 are supported at both ends by the rack frame 3 (para 0028; see for example Fig. 1).
	Claims 9, 13, and 14 also recite “wherein each of the support feet is configured to come into contact with one outer wall section of a pipeline element in order to hold the pipeline element between the support feet”. The expression “support feet” is generally recognized in the art to refer to structures such as pegs, pins, or stumps that workpieces rest at the ends thereof for underlying support (MPEP 2111.01). The pairs of metal fingers 2 of Koltse do not correspond to the claimed support feet for the following reasons: (1) the metal fingers 2 are configured to contact inner surfaces of the workpieces (i.e., nuts 8) (para 0030; see for example Fig. 5); (2) the metal fingers 2 do not provide underlying support at their ends; (3) even if a workpiece (e.g., a pipe) was 
Lloyd (US 20030141267) is considered the closest cited prior art of record. Lloyd teaches a beam 12 (attachment section) which is formed on a main body of jig 10 (carrying device) and which serves for the attachment of a hanger 14 (carrying device) to a gantry crane 28 (ceiling-mounted conveying mechanism) (para 0065-0066; see for example Figs. 1, 2, and 5), and supports 90 (multiple cantilevers) extending laterally from the hanger 14 (main body) (para 0084-0086; see for example Figs. 9, 11, and 13), wherein on each support 90 (cantilever), there is arranged a V-shaped receptacle in plate 94 (para 0086; see for example Figs. 9, 11, and 13), wherein the hanger 14 (main body) is formed from titanium (nonferrous metal) (para 0086). Lloyd further teaches edges 112 configured to come into contact with an outer surface of the workpiece (i.e., stringer 56) (para 0088-0089). Lloyd further teaches that the edges 112 are designed to minimize contact with the workpiece (see para 0091).
 However, Lloyd does not explicitly teach the V-shaped receptacle of plate 94 having support feet arranged as a cooperating pair and spaced apart from one another, wherein each of the support feet is configured to come into contact with one outer wall section of a pipeline element in order to hold the pipeline element between the support feet. 
Although support feet are generally known in the art for supporting workpieces, any support feet in a combinable reference to establish a prima facie case of obviousness must teach minimizing contact with the workpiece to avoid rendering the apparatus of Lloyd unsatisfactory for its intended purpose since the narrow edges 112 
Even if plate 94 in Lloyd were replaced with a pair of support feet satisfying the condition for minimal contact with the workpiece, this would change the principle operation of the apparatus of Lloyd since plate 94 is designed to cooperate with retaining spring 96 such that the workpiece (i.e., stringer 56) is pressed against abutment 114a to one side of plate 94 (para 0088; see for example Fig. 13) (see MPEP 2143.01(VI)). There would not be a reasonable expectation of success that replacing plate 94 with support feet on support 90 would cooperate with the retaining spring 96 to effectively meet the limitation “wherein each of the support feet is configured to come into contact with one outer wall section of a pipeline element in order to hold the pipeline element between the support feet” since retaining spring 96 pushes the workpiece towards one side.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717